Case: 15-60383      Document: 00513768101         Page: 1    Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-60383                                   FILED
                                  Summary Calendar                         November 21, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk


HUI XU; XIAOMING XU; JUNYUE XU,

                                                 Petitioners,

versus

LORETTA LYNCH, U.S. Attorney General,

                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                No. A 205 179 220
                                No. A 205 179 221
                                No. A 205 179 222




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Hui Xu, her husband Xiaoming Xu, and their daughter Junyue Xu,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60383     Document: 00513768101     Page: 2   Date Filed: 11/21/2016


                                  No. 15-60383

natives and citizens of the People’s Republic of China, applied for asylum under
the Immigration and Nationality Act, withholding of removal under that Act,
and withholding of removal under the Convention Against Torture, based on
their nationality and political opinion. The Immigration Judge (“IJ”) made an
adverse credibility finding as to Hui, the only testifying witness. The IJ alter-
natively determined that even if Hui was credible, she nevertheless failed to
satisfy her burdens of proof. The IJ’s decision was upheld by the Board of
Immigration Appeals when it dismissed Hui’s appeal.

      Hui contends that the IJ’s adverse credibility determination was errone-
ous. We review questions of law de novo and factual findings for substantial
evidence. Lopez-Gomez v. Aschroft, 263 F.3d 442, 444 (5th Cir. 2001). Under
the substantial-evidence standard, the decision stands unless we decide that
the evidence compels a contrary conclusion. Chun v. INS, 40 F.3d 76, 78 (5th
Cir. 1994).

      In making a credibility determination, the IJ may consider, inter alia,
“the inherent plausibility of the applicant’s or witness’s account, the consis-
tency between the applicant’s or witness’s written and oral statements [, and]
any inaccuracies or falsehoods in such statements, without regard to whether
an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s
claim.” 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C). Because an IJ “may rely
on any inconsistency or omission in making an adverse credibility determina-
tion as long as the totality of the circumstances establishes that an . . . appli-
cant is not credible,” we must defer to that determination “unless it is plain
that no reasonable factfinder could make” such a ruling. Wang v. Holder,
569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and citation
omitted).

      The IJ relied on the following factors in making his adverse credibility


                                        2
    Case: 15-60383    Document: 00513768101    Page: 3    Date Filed: 11/21/2016


                                No. 15-60383

determination: inconsistencies in Hui’s written asylum application and her
oral testimony regarding how Chinese officials learned about her second preg-
nancy and regarding her relatives’ forced abortions and sterilizations; incon-
sistencies between Hui’s oral testimony and the documentary evidence of
conditions in Jiangsu; the unauthenticated abortion certificate; and Hui’s
return visits to China in 2010 and 2011 after her alleged forced abortion in
2009. The IJ also found that Hui failed reasonably to explain the inconsisten-
cies between her written application and her testimony.

      Hui fails to show, as she must to prevail on review, that the record com-
pels a contrary conclusion. See Chun, 40 F.3d at 78. Because the IJ based his
denial of Hui’s application on his adverse credibility finding, this court need
not consider her arguments regarding the merits of her claims for asylum or
withholding of removal. See id. at 79.

      The petition for review is DENIED.




                                         3